Citation Nr: 0622732	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-40 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 14, 
2003, for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.

The veteran asserts that tinnitus was erroneously denied in a 
January 1986 rating decision.  He asserts that his tinnitus 
has been present since service, without change and believes 
that if the tinnitus has not changed, the VA's decisions to 
deny in 1986 and grant in 2003 were arbitrary.  He therefore 
requests an earlier effective date for the grant of service 
connection for tinnitus.

Any attempt to assert the presence of clear and unmistakable 
error in RO decisions which have been subsumed in subsequent 
Board decisions effectively translates into a claim of clear 
and unmistakable error in the subsuming Board decision.  
Viewed in this light, the veteran's contention could 
reasonably be construed as asserting that the Board decision 
of September 1986, which denied service connection for 
tinnitus, is erroneous to some degree.  However, a review of 
the record shows that the veteran has never asserted the 
presence of clear and unmistakable error in the Board 
decision with the specificity required to raise this issue.  
He has not identified the September 1986 Board decision as 
containing error in any of his submissions in support of his 
claim.  Furthermore, he has not asserted that the Board 
failed to apply the correct statutory and regulatory 
provisions, in effect at the time, to the correct and 
relevant facts, as they were known at the time.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); and 
Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).  

The veteran is advised that legislation provides for the 
review of Board decisions based upon the existence of clear 
and unmistakable error.  See 38 U.S.C.A. § 7111.  
Implementing regulations, codified at 38 C.F.R. §§ 20.1400-
20.1411, became effective February 12, 1999.  If, after 
review of the governing law and regulations, the veteran 
believes he can point to the presence of clear and 
unmistakable error in the September 1986 Board decision with 
specificity, he may request consideration of this issue in 
accordance with the procedures outlined in the regulations.


FINDING OF FACT

Service connection for tinnitus was granted in a February 
2004 decision, effective as of October 14, 2003, reflecting 
the date that the veteran's successful attempt to reopen the 
previously-denied claim for service connection for tinnitus 
was received.


CONCLUSION OF LAW

An effective date earlier than October 14, 2003, is not 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(o)(2) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2004 rating decision, the RO granted service 
connection for tinnitus, effective October 14, 2003, 
representing the date the veteran's claim for that benefit 
was received by VA.  The veteran contends that an earlier 
effective date is warranted, since he has suffered from 
tinnitus since service.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In a December 2003 
letter, the RO informed the veteran about the information and 
evidence that VA will seek to provide, about the information 
and evidence that he was expected to provide and requested 
him to provide any evidence in his possession pertaining to 
his claim for service connection.

Subsequently, the RO granted the veteran's claim for service 
connection for tinnitus, assigning a 10 percent disability 
rating and the effective date of October 14, 2003.  In the 
February 2004 rating decision, the RO explained the basis for 
the rating assigned and the basis for the effective date 
chosen.  Thus, prior to filing his claim for an earlier 
effective date, the veteran was informed of the legal basis 
for this decision.  Subsequently, in a September 2004 
Statement of the Case, the veteran was provided with the 
substance of the laws an regulations governing the assignment 
of effective dates generally and with the rationale for the 
denial of an earlier effective date in his particular case.  
The Statement of the Case also included the substance of the 
regulation setting forth the VA's duties to notify and assist 
the veteran in the development of his claim.  Therefore, any 
failure of VA in providing the veteran with specific notice 
in letter form concerning disability ratings and/or effective 
dates concerning these claims is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA, Social Security Administration, and private medical 
records are in the file.  The veteran has not indicated that 
there are outstanding records pertaining to his claims.  He 
underwent a VA examination in January 2004.  The Board is 
therefore satisfied that VA has accomplished its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims.

Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  All effective date determinations 
must be based upon the facts found, unless otherwise 
specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. 
§ 3.400.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Historically, the veteran initially applied for service 
connection for tinnitus in January 1986.  The claim was 
denied in a January 1986 rating decision, which held that the 
evidence did not establish that the veteran had sustained a 
head injury, concussion, or acoustic trauma in service and 
that the veteran did not have persistent tinnitus.  The 
veteran was notified of this decision in February 1986 and he 
subsequently perfected a timely appeal to the Board. 

In a September 1986 Board decision, the Board reviewed the 
evidence of record and found that tinnitus had not been 
present in service, based upon the absence of any complaints 
or findings during service and the notation on the veteran's 
separation medical examination that he did not have tinnitus 
at that time.  The Board therefore denied the appeal for 
service connection for tinnitus.  Because the Board was the 
final forum for appeal of VA administrative determinations in 
1986, the Board decision became final when the veteran 
received notification of it in September 1986.

Subsequent to the Board decision, the RO declined to reopen 
the finally-denied claim for entitlement to service 
connection for tinnitus upon multiple occasions, informing 
the veteran in letters of June 1987, June 1990, September 
1993, and January 1994, that new and material evidence, which 
had not been previously considered, was required to reopen 
the finally-denied claim.  The veteran did not appeal these 
decisions and they thus became final one year after he was 
notified of each decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

In October 2003 the veteran filed another claim for service 
connection for tinnitus.  In connection with this claim, a VA 
medical opinion to the effect that tinnitus was secondary to 
acoustic trauma in service was obtained in January 2004.  
Based upon this medical opinion, the RO granted service 
connection for tinnitus and assigned an effective date of 
October 14, 2003, representing the date the veteran's claim 
had been received by VA.

Governing regulation provides that when service connection is 
granted based upon the submission of new and material 
evidence which is received after a final disallowance, the 
effective date of the grant will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(ii) [emphasis added].  In this 
case, the veteran argues that entitlement to service 
connection for tinnitus arose many years previously.  
However, the Board notes that entitlement was not 
demonstrated for the record until the January 2004 medical 
opinion was entered into the evidentiary record.  
Nevertheless, the RO assigned an effective date in October 
2003, representing the date the veteran's successful claim 
had been received.  

Thus the veteran's entitlement to service connection for 
tinnitus was first demonstrated in January 2004, in 
connection with a claim he filed in October 2003.  In 
accordance with governing regulation, VA is to choose the 
later of these two dates as the effective date of the grant 
of service connection.  Therefore, the effective date 
assigned by the RO is in fact several months earlier than 
that provided by law.  Thus, the Board holds that an 
effective date earlier than October 14, 2003, for the grant 
of service connection for tinnitus is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date and the appeal must be denied.

With regard to the veteran's argument that the grant of 
service connection for tinnitus should have been effective 
earlier than October 2003 on the basis that the January 1986 
RO decision denying entitlement to service connection for 
tinnitus contained error and should be reversed, the Board 
notes that this decision was subsumed in the subsequent 
September 1986 Board decision.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1104.  The RO has no authority under law to 
review final Board decisions or to revisit prior RO decisions 
which have been legally subsumed in a final Board decision.  
The veteran's contention that the January 1986 RO decision 
should be reversed in order to warrant an earlier effective 
date for the grant of a total disability rating thus lacks 
merit under the law.


ORDER

An effective date earlier than October 14, 2003, for the 
grant of service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


